Case 20-11113-amc         Doc 34    Filed 10/09/20 Entered 10/09/20 11:27:17            Desc Main
                                    Document     Page 1 of 2



 LAW OFFICE OF GREGORY JAVARDIAN, LLC                             Hearing Date: November 4, 2020,
 BY: MARY F. KENNEDY, ESQUIRE                                     at 11:00 am in Courtroom 4,
 ID# 77149                                                        United States Bankruptcy Court,
 1310 Industrial Blvd.                                            900 Market Street, Philadelphia,
 1st Floor, Suite 101                                             PA 19107
 Southampton, PA 18966
 (215) 942-9690
 Attorney for Citizens Bank, N.A. f/k/a RBS Citizens, N.A.

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                         Chapter 13 Proceeding
          Kyle Newmuis
                                                20-11113 AMC
                 Debtor(s)

  MOTION OF CITIZENS BANK, N.A. F/K/A RBS CITIZENS, N.A. FOR RELIEF OF
                     FROM THE AUTOMATIC STAY

        AND NOW, comes secured Creditor, Citizens Bank, N.A. f/k/a RBS Citizens, N.A.
(Movant) by and through its counsel, Mary F. Kennedy, and files this Motion to obtain an order
for Relief from the Automatic Stay due to lack of equity in debtor(s) property and debtor(s)
failure to provide Movant with adequate protection of its interest in the property which is the
basis of the creditor’s security.


        1. On or about February 24, 2020, Debtor(s) filed a Chapter 13 Bankruptcy Petition.
        2. On June 6, 2013, the debtor executed a Note to RBS Citizens, N.A. in the amount of
            $240,463.00. Said Note was secured by a Mortgage that gave Mortgage Electronic
            Registration Sysyems, Inc as nominee for RBS Citizens, N.A. a security interest in
            the property located at 2067 E. Sergeant St., Philadelphia, PA 19125, referred to as
            the “property.” Said Mortgage was recorded in the Philadelphia County Recorder of
            Deeds Office on June 14, 2013 at instrument no. 52653938. The Mortgage was
            assigned to Movant via an Assignment of Mortgage recorded in the Philadelphia
            County Recorder of Deeds Office on February 29, 2016 at instrument no. 53028439.
            (See Exhibit “A” attached), .
Case 20-11113-amc        Doc 34    Filed 10/09/20 Entered 10/09/20 11:27:17            Desc Main
                                   Document     Page 2 of 2



       3. The debtor is presently in arrears post-petition for three (3) months, August 1, 2020 to
           October 1, 2020. The total arrears including $1,231.00 for attorney fees and costs is
           $5,946.79.
       4. Movant wishes to have the automatic stay terminated to permit Movant to complete
           foreclosure on its mortgage.
       5. Pursuant to 11 U.S.C.A. section 362 (d) (1), cause exists to granted Movant relief
           from the stay.


       WHEREFORE, Movant respectfully requests this Honorable Court ORDER:
       That Relief from the Automatic Stay be granted to Citizens Bank, N.A. f/k/a RBS
Citizens, N.A. to proceed with foreclosure action to obtain all other Relief available under Non-
Bankruptcy Law. That the relief granted by the Court will survive the conversion of this
bankruptcy case to a case under any other Chapter of the Bankruptcy Code. And that bankruptcy
Rule 4001(a)(3) is not applicable, and Movant is allowed to immediately proceed with
foreclosure and all other relief available under the Non-Bankruptcy law. Furthermore, Movant
respectfully requests that reasonable attorney fees and costs associated with this Motion be
awarded to Movant

                                             RESPECTFULLY SUBMITTED,



                                             /s/ MARY F. KENNEDY, ESQ.
Dated: October 9, 2020
